Citation Nr: 1753182	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a hysterectomy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to September 1983 with additional periods of service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a Board hearing in August 2017.

The issues of entitlement to service connection for a foot and right arm disability have been raised by the record in a September 2014 statement, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's contentions appear to primarily concern her period of service in the Army Reserves after her initial active duty period, and for this reason the Board finds a remand necessary in order to fully assist the Veteran in substantiating her claims.

With regard to her right knee disability, the Veteran reported that it may have occurred when she fell in the back of a truck during training.  See August 2017 Board hearing.  The record reflects a May 1993 treatment note detailing that she fell on her right knee in a truck three months ago.  With regard to her left ankle claim, at her August 2017 Board hearing, she noted that she was running in service when she twisted it, and she may have torn a ligament.  Lastly, the Veteran stated during her Board hearing that her hysterectomy might have been caused by physical fitness training in the form of push-ups and sit-ups during service in the late 1980s.

Correspondence in the record indicates that efforts were made to determine the Veteran's dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This correspondence noted the Veteran was in the Army Reserves from September 14, 1983 to May 23, 2002.  It also indicated that she had 15 days of ACDUTRA between November 2, 1995 and November 1, 1996, but did not indicate the specific dates, nor if there were yet other periods of ACDUTRA and INACDUTRA during the term of her service in the Army Reserves.  The Board finds that specific dates may be necessary to determine whether the Veteran incurred her injuries during ADUTRA or INACDUTRA.  Thus, on remand, the RO should attempt to determine such dates.

During the August 2017 Board hearing, the Veteran highlighted that she has sought treatment at the New Orleans VA Medical Center (VAMC).  Indeed, a February 2004 statement noted that she was "followed routinely by the primary care center" at that facility.  However, treatment records from this facility only include records up through June 2002.  Records from June 2002 to the present should be obtained.  Furthermore, when asked at her Board hearing whether she sought treatment from private physicians, the Veteran responded that she did.  There are some records in the claims file from the Fertility Institute of New Orleans, and from the Memorial Medical Center in New Orleans, Louisiana.  The Board finds that additional records from these facilities, and any other private treatment facilities, should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Confirm all of the Veteran's Army Reserve service dates, specifically noting all periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA).  

2.  Attempt to obtain relevant VA treatment records, including from the New Orleans VAMC, that are not already associated with the claims file, to include records from June 2002 to the present.

3.  Afford the Veteran the opportunity to submit or identify any additional private treatment records, to include records from the Fertility Institute of New Orleans, and from the Memorial Medical Center in New Orleans, Louisiana.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Undertake any additional development as a result of paragraphs #1-#3.

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

